On April 23,2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with Ten (10) years suspended, for the offense of Criminal Production or Manufacture of Dangerous Drugs, a Felony; Count II: Five (5) years in the Montana Women’s Prison, for the offense of Criminal Possession of Dangerous Drugs, a Felony; and Count III: Commitment of Six (6) months in the Yellowstone County Detention Facility, for the offense of Criminal Possession of Drug Paraphernalia, a Misdemeanor. Counts II and III are suspended and shall run concurrent with Count I.
On September 24, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Chuck Watson. The state was present and represented by John Petak, III.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified as follows: Count I: Twenty (20) years in the Montana State Prison, with Fifteen (15) years suspended. There will be no modification to the terms of Counts II and III, as they run concurrent to Count I. The conditions of the suspended sentence are to remain as imposed in the April 23, 2004 sentence.
Hon. G. Todd Baugh, District Court Judge.